Exhibit 10.1

SCHEDULE A

Apache Corporation

2015 Performance Share Program

AWARD NOTICE

 

Recipient Name: [Name] Company: Apache Corporation Notice: A summary of the
terms of Conditional Grants of Restricted Stock Units (“RSUs”) under the 2015
Performance Share Program is set out in this notice (the “Award Notice”) but
subject always to the terms of the Apache Corporation 2011 Omnibus Equity
Compensation Plan (the “Plan”) and the 2015 Performance Share Program Agreement
(the “Agreement”). In the event of any inconsistency between the terms of this
Award Notice, the terms of the Plan and the Agreement, the terms of the Plan and
the Agreement shall prevail. Selected Eligible Persons have been awarded a
conditional grant of Apache Corporation RSUs in accordance with the terms of the
Plan and the Agreement. Details of the RSUs which you are conditionally entitled
to receive is provided to you in this Award Notice and maintained on your
account at netbenefits.fidelity.com Type of Award: A conditional award of RSUs
based on a target percentage of annual base salary determined at the beginning
of the Performance Period derived from job level (the “Conditional Grant”). RSUs
granted pursuant to this Conditional Grant are not eligible for dividends or
dividend equivalents. Restricted Stock Unit: A Restricted Stock Unit (“RSU”) as
defined in the Plan and meaning the right granted to the Recipient of the
Conditional Grant, as adjusted at the end of the Performance Period, to receive
one share of Stock for each Restricted Stock Unit at the end of the specified
Vesting Period. Stock: The $0.625 par value common stock of the Company or as
otherwise defined in the Plan. Grant: A Conditional Grant related to
             Restricted Stock Units (“Target Amount”) Grant Date: [Date]

 

1



--------------------------------------------------------------------------------

Conditions: Subject always to the terms of the Plan and the Agreement, the
Conditional Grant of RSUs shall be made as of the Grant Date. At the end of the
Performance Period, the Committee shall derive and confirm the number of
Conditional Grant RSUs that will actually be awarded as RSUs to the Recipient
based upon measurement of the specific performance goals, applicable performance
percentage levels and applicable weighting percentages during the Performance
Period as set forth in Schedule B to the Agreement, provided that the Recipient
remains an Eligible Person and employed by the Company or its Affiliate as of
the final day of the Performance Period. Once granted at the conclusion of the
Performance Period, such RSUs shall remain subject to a vesting schedule (as set
forth below) (the “Vesting Period”). Once vested, the Recipient shall be paid
the value of his or her RSUs in shares of Stock (net of shares withheld for
applicable tax withholdings) provided that the Recipient remains employed as an
Eligible Person during the Vesting Period including the vesting date.
Performance Measure: The performance measures for the Conditional Grant, the
performance percentage levels, and the applicable weighting percentages to be
applied over the Performance Period are set forth on Schedule B to the
Agreement. At the end of the Performance Period, the Committee shall determine
and certify the attainment of each performance goal based on the established
performance percentage levels and apply the applicable weighting percentages to
determine the Final Amount of RSUs to be awarded to each Recipient. Performance
Period: The three-year period commencing January 1, 2015 and ending December 31,
2017. Vesting Period: Except upon a change of control (as described below),
death, or total and permanent disability (as described below), cessation of
employment during the Performance Period shall result in the immediate
forfeiture of the entire amount of the Conditional Grant. To the extent all or a
part of a Conditional Grant RSU award is earned as of the end of the Performance
Period, an award equal to the Final Amount shall be made in RSUs to the
Recipient as soon as administratively practical, but not later than March 15
following the end of the Performance Period. Any such RSUs awarded shall vest in
accordance with the following schedule, provided that the Recipient remains
employed as an Eligible Person as of such vesting date: First day following the
close of the Performance Period – 50% vested.

 

2



--------------------------------------------------------------------------------

First anniversary of the first day following the close of the Performance Period
– an additional 50% vested. Except as described below, cessation of employment
will result in the immediate forfeiture of all unvested RSUs. Vesting is
accelerated to 100% upon the Recipient’s death or total and permanent Disability
during the Performance Period or the subsequent Vesting Period. Upon death or
total and permanent Disability during the Performance Period, the number of RSUs
(and related shares of Stock) granted shall be deemed to be 1.00 times the
Conditional Grant amount of RSUs (the Target Amount). Upon vesting, the
applicable shares of Stock, subject to required tax withholding, shall be
transferred by the Company to the Recipient (or, in the event of the Recipient’s
death, to his beneficiary) within thirty (30) days of the vesting date. The
Recipient can name a beneficiary on a form approved by the Committee. Vesting is
accelerated to 100% upon a Recipient’s Involuntary Termination or Voluntary
Termination with Cause occurring (i) on or after a 409A Change of Control during
the Vesting Period provided that the Recipient is an Eligible Person at the time
of such termination and (ii) after completion of the Performance Period. Upon
vesting, the applicable shares of Stock, subject to required tax withholding,
shall be transferred by the Company to the Recipient within thirty (30) days of
the vesting date. In the event of the Recipient’s Involuntary Termination or
Voluntary Termination with Cause which occurs (i) on or after a 409A Change of
Control of the Company and (ii) on or prior to the end of the Performance
Period, the Recipient will become 100% fully vested upon the occurrence of his
Involuntary Termination or Voluntary Termination with Cause on or after the 409A
Change of Control in the number of RSUs determined by applying the multiple of
1.00 to the Target Amount. Upon vesting, the applicable shares of Stock, subject
to required tax withholding, shall be transferred by the Company to the
Recipient within thirty (30) days of the later of (i) the date of the
Recipient’s Involuntary Termination or Voluntary Termination with Cause or
(ii) the end of the Performance Period. Notwithstanding the foregoing, if the
payment of the Final Amount is subject to Internal Revenue Code Section 409A,
payment will not occur until the earlier of (1) the date payment would have been
due if the 409A Change of Control had not occurred or (2) the date that the 409A
Change of Control

 

3



--------------------------------------------------------------------------------

constitutes a “change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation”
within the meaning of Internal Revenue Code Section 409A(a)(2)(A)(v). If, during
the Vesting Period, and after the end of the Performance Period, the Recipient’s
termination of employment from the Company and the Affiliates occurs by reason
of his or her Retirement, the Recipient may be deemed to continue to be employed
as an Eligible Person for purposes of this Grant and may continue to vest over
the Vesting Period provided that the Recipient meets the Retirement Conditions
set forth in section 6 of the Agreement. In the event of a 409A Change of
Control during such continued Vesting Period, vesting is accelerated to 100%.
Withholding: The Company and the Recipient will comply with all federal and
state laws and regulations respecting the required withholding, deposit and
payment of any income, employment or other taxes relating to the Grant.
Acceptance Please complete the on-line grant acceptance as promptly as possible
to accept or reject your Conditional Grant. You can access this through your
account at netbenefits.fidelity.com. By accepting your Conditional Grant, you
will have agreed to the terms and conditions set forth in the Agreement,
including, but not limited to, the non-compete and non-disparagement provisions
set forth in sections 6 and 7 of the Agreement, and the terms and conditions of
the Plan. If you do not accept your grant you will be unable to receive your
Conditional Grant or the related RSUs.

 

4



--------------------------------------------------------------------------------

SCHEDULE B

Apache Corporation

2015 Performance Share Program

PERFORMANCE MEASURES

 

Performance Goals: 1. Total Shareholder Return At the end of the Performance
Period, the Committee shall derive and confirm a portion of the number of
Conditional Grant RSUs that will actually be awarded as RSUs to the Recipient
based upon measurement of total shareholder return (“TSR”) of Stock as compared
to a designated Peer Group during the Performance Period, provided that the
Recipient remains an Eligible Person and employed by the Company or its
Affiliate as of the final day of the Performance Period. TSR is determined by
dividing (i) the sum of the cumulative amount of a company’s dividends for the
performance period (assuming same-day reinvestment into the company’s common
stock on the ex-dividend date) and the share price of the company at the end of
the performance period minus the share price at the beginning of the performance
period by (ii) the share price at the beginning of the performance period. •
Begin Price = Average per share closing price of a share or share equivalent on
the applicable stock exchange for the 60 business (trading) days preceding the
beginning of the performance period • End Price = Average per share closing
price of a share or share equivalent on the applicable stock exchange for the
last 60 business (trading) days of the performance period • Dividends = Includes
dividends paid throughout performance period • TSR ranking compared to
designated Peer Group (11 companies selected)

•    Anadarko Petroleum Corporation

•    Chesapeake Energy Corporation

•    ConocoPhillips Company

 

5



--------------------------------------------------------------------------------

   

•    Devon Energy Corporation

   

•    EOG Resources, Inc.

   

•    Hess Corporation

   

•    Marathon Oil Corporation

   

•    Murphy Oil Corporation

   

•    Noble Energy Inc.

   

•    Occidental Petroleum Corporation

   

•    Pioneer Natural Resources Co.

  •   Apache’s performance over a three-year performance period will be directly
ranked within the peer group, resulting in the application of a single
multiplier to the target shares to derive the number of shares awarded. The
multiplier will range from 0 for performance in the bottom quartile to 1.5 for
ranking 1st among the peer group.   •   Should consolidation among peers in the
marketplace occur, the ranking schedule would adjust to accommodate the reduced
number of peers.  

2. Business Performance

 

At the end of the Performance Period, the Committee shall derive and confirm a
portion of the number of Conditional Grant RSUs that will actually be awarded as
RSUs to the Recipient based upon quantitative performance measures related to
the following criteria:

   

•  Cash Flow from Operations; and

 

   

•  Reserves Added per Debt Adjusted Share

 

The Committee will consider all of the above performance measures related to the
Company as a whole as follows:

 

Metric

   Weighting     Threshold     Target   Max

Total Shareholder Return

     50 %      9th      Between 6th - 7th   1st – 3rd

Cash Flow from Operations

     25 %      -10 %    Plan   +10%

Reserves added per debt adjusted share

     25 %      -10 %    Plan   +10%

 

Performance Period:    Three calendar years   

  •   1/1/2015 to 12/31/17

 

6



--------------------------------------------------------------------------------

Measurement:   At the conclusion of the three-year performance period, a
calculation of TSR performance will be made and confirmed. 50% of the total
Target Amount of RSUs will be determined based upon the final TSR performance as
follows:

 

Rank Against Peers

   Payout
Multiple  

1

     1.50   

2

     1.50   

3

     1.50   

4

     1.30   

5

     1.20   

6

     1.10   

7

     0.90   

8

     0.80   

9

     0.70   

10

     0.00   

11

     0.00   

12

     0.00   

 

  Cash Flow from Operations will be evaluated annually during the three-year
performance period against their respective performance targets as determined at
the beginning of each year (performance target for each calendar year to be
determined prior to March 31). Performance will be measured as a percentage
above or below target. 25% of the total Target Amount of RSUs will be determined
based upon the three-year average of the Cash Flow from Operations performance.
  Reserves Added per Debt Adjusted Share will be evaluated annually during the
three-year performance period against their respective performance targets as
determined at the beginning of each year (performance target for each calendar
year to be determined prior to March 31). Performance will be measured as a
percentage above or below target. 25% of the total Target Amount of RSUs will be
determined based upon the three-year average Reserves Added per Debt Adjusted
Share.

 

7



--------------------------------------------------------------------------------

  The three-year average performance for cash flow from operations and reserves
added per debt adjusted share will be interpolated as follows to determine the
final achievement percentage for each metric.

 

Metric

   Threshold
(50%)     Target
(100%)    Max
(150%)  

Cash Flow from Operations

     -10 %    Plan      +10 % 

Reserves added per debt adjusted share

     -10 %    Plan      +10 % 

 

  If Apache’s absolute TSR for the performance period is negative, the RSU grant
will be capped at target (100%), regardless of the percentage achieved.

 

8



--------------------------------------------------------------------------------

Apache Corporation

2015 Performance Share Program Agreement

This 2015 Performance Share Program Agreement (the “Agreement”) relating to a
conditional grant of Restricted Stock Units (as defined in the rules of the
Apache Corporation 2011 Omnibus Equity Compensation Plan (the “Plan”) (the
“Conditional Grant”), dated as of the Grant Date set forth in the Notice of
Award under the 2015 Performance Share Program attached as Schedule A hereto
(the “Award Notice”), is made between Apache Corporation (together with its
Affiliates, the “Company”) and each Recipient. The Award Notice is included in
and made part of this Agreement.

In this Agreement and each Award Notice, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Plan except
as herein defined.

Definitions

“409A Change of Control” means a Change of Control that constitutes, with
respect to the Company, a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” within the meaning of Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986, as amended (the “Code”) and Treasury Regulations
Section 1.409A-3(i)(5).

“Award Notice” means the separate notice, along with Schedule B, given to each
Recipient specifying the Target Amount and other applicable performance
percentage levels, performance criteria and applicable weighting percentages for
that individual.

“Base Salary” means, with regard to any Recipient, such Recipient’s annual base
compensation as an employee of the Company determined immediately prior to the
beginning of the Performance Period, without regard to any bonus, pension,
profit sharing, stock option, life insurance or salary continuation plan which
the Recipient either receives or is otherwise entitled to have paid on his or
her behalf.

“Conditional Grant” means the conditional entitlement, evidenced by this
Agreement to receive all or a portion of a Target Amount and Final Amount,
subject to and in accordance with the provisions of this Agreement.

“Disability” means total and permanent disability as determined pursuant to the
Company’s Group Long-Term Disability Plan or any successor.

“Fair Market Value” means the closing price of the Stock as reported on The New
York Stock Exchange, Inc. Composite Transactions Reporting System (“Composite
Tape”) for a particular date or, if the Stock is not so listed at any time, as
reported on NASDAQ or on such other exchange or electronic trading system as, on
the date in question, reports the largest number of traded shares of stock. If
there are no Stock transactions on such date, the Fair Market

 

9



--------------------------------------------------------------------------------

Value shall be determined as of the immediately preceding date on which there
were Stock transactions. If the foregoing provisions are not applicable, the
fair market value of a share of the Stock shall be as determined by the
Committee by the reasonable application of such reasonable valuation method,
consistently applied, as the Committee deems appropriate.

“Final Amount” means with regard to any Recipient, such number of shares of
Restricted Stock Units (“RSUs”) as specified in each Recipient’s Award Notice,
times the applicable multiple factor determined under the Performance Measures
at the end of the Performance Period.

“Involuntary Termination” means the termination of employment of the Recipient
by the Company or its successor for any reason on or after a 409A Change of
Control; provided, that the termination does not result from an act of the
Recipient that (i) constitutes common-law fraud, a felony, or a gross
malfeasance of duty, or (ii) is materially detrimental to the best interests of
the Company or its successor.

“Payout Amount” means the vested portion of the Final Amount expressed as shares
of Stock underlying the RSUs.

“Peer Group” means the group of companies selected by the Committee for purposes
of this Agreement as set forth in the Award Notice. Should consolidation among
any Peer Group companies in the marketplace occur during the Performance Period,
the Committee will determine the appropriate adjustments to accommodate the
reduced number of Peer Group companies for the Performance Period. Should a
Change of Control of the Company occur during the Performance Period, the
Committee will determine the appropriate adjustments to measure Apache
Corporation’s TSR for the Performance Period. The Peer Group companies for any
particular Performance Period shall be determined at the commencement of such
Performance Period.

“Performance Measures” means, as set forth in the Award Notice, (i) Apache
Corporation’s TSR over the Performance Period compared to the TSR of the
Company’s Peer Group over the Performance Period, or (ii) Apache Corporation’s
achievement of pre-established performance goals over the Performance Period, as
applicable. For purposes of determining TSR performance, at the end of the
Performance Period, the Peer Group companies and the Company will be ranked
together based on their TSR for the Performance Period from the highest TSR
being number 1 to the lowest TSR being the number of Peer Group companies,
including the Company, remaining in the group at the end of the Performance
Period. Based on the Company’s relative TSR rank amongst the Peer Group
companies for the Performance Period, a Recipient who remains employed as of the
last day of the Performance Period will be issued RSUs at the close of the
Performance Period as determined by the Company’s percentile rank as set forth
in the Award Notice (the Final Amount). At the end of the Performance Period,
the Committee shall also determine and certify the levels of other specific
performance goals achieved and apply the applicable performance percentage
levels and weighting percentages as set forth in the Award Notice. Based on the
Company’s level of goal achievement, a Recipient who remains employed as of the
last day of the Performance Period will be issued RSUs on the day following the
close of the Performance Period as determined by the Committee as set forth in
the Award Notice (the Final Amount).

 

10



--------------------------------------------------------------------------------

“Performance Period” means the three-year period as specified in the Award
Notice.

“Recipient” means an Eligible Person who has been designated by the Committee at
the Grant Date at the beginning of the Performance Period to receive one or more
Conditional Grants under the Plan. For purposes of this Agreement, the group of
Eligible Persons shall include all full-time and designated part-time employees
of the Company who are employed as employees of the Company (as designated by
the Company for payroll purposes) on the date immediately prior to the beginning
of the Performance Period, but excluding Egyptian nationals employed outside of
the United States, employees categorized by the Company (for payroll purposes)
as non-exempt support and field staff, leased employees, interns, or any
employee of the Company who is covered under a collective bargaining agreement,
unless such collective bargaining agreement specifically provides for coverage
under the Plan.

“Retirement” means, with respect to a Recipient and for purposes of this
Agreement, the date the Recipient terminates employment with the Company after
(i) attaining age 65 and (ii) earning at least 15 Years of Service.

“Years of Service” means the total number of months from the Recipient’s date of
hire by the Company to the date of termination of employment divided by 12.

“Target Amount” means, with regard to any Recipient, such number of RSUs as
specified in each Recipient’s Award Notice. Such Target Amount shall be based
upon a target percentage of annual Base Salary determined at the beginning of
the Performance Period derived from job level.

“Total Shareholder Return” or “TSR” is determined by dividing (i) the sum of the
cumulative amount of a company’s dividends for the Performance Period (assuming
same-day reinvestment into the company’s common stock on the ex-dividend date)
and the share price of the company at the end of the Performance Period minus
the share price at the beginning of the Performance Period, by (ii) the share
price at the beginning of the Performance Period.

“Voluntary Termination with Cause” occurs upon a Recipient’s separation from
service of his own volition and one or more of the following conditions occurs
without the Recipient’s consent on or after a 409A Change of Control:

 

  (a) There is a material diminution in the Recipient’s base compensation,
compared to his rate of base compensation on the date of the 409A Change of
Control.

 

  (b) There is a material diminution in the Recipient’s authority, duties or
responsibilities.

 

  (c) There is a material diminution in the authority, duties or
responsibilities of the Recipient’s supervisor, such as a requirement that the
Recipient (or his supervisor) report to a corporate officer or employee instead
of reporting directly to the board of directors.

 

11



--------------------------------------------------------------------------------

  (d) There is a material diminution in the budget over which the Recipient
retains authority.

 

  (e) There is a material change in the geographic location at which the
Recipient must perform his service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his regular
workplace on the date of the 409A Change of Control.

The Recipient must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Executive Vice President, Human Resources or
his/her delegate. The notice may be provided by personal delivery or it may be
sent by email, inter-office mail, regular mail (whether or not certified), fax,
or any similar method. Apache Corporation’s Executive Vice President, Human
Resources, or his/her delegate shall acknowledge receipt of the notice within 5
business days; the acknowledgement shall be sent to the Recipient by certified
mail. Notwithstanding the foregoing provisions of this definition, if the
Company remedies the adverse condition within 30 days of being notified of the
adverse condition, no Voluntary Termination with Cause shall occur.

Terms

1. Conditional Grant of RSUs. Subject to the provisions of this Agreement and
the provisions of the Plan and Award Notice, the Company shall conditionally
grant to the Recipient, pursuant to the Plan, a right to receive the Target
Amount of RSUs set forth in the Recipient’s Award Notice. Such Target Amount
shall be adjusted to a Final Amount at the end of the Performance Period based
upon the results of the Performance Measures, as determined by the Committee.
Notwithstanding the foregoing, the Target Amount shall be adjusted to a Final
Amount of RSUs at the conclusion of the Performance Period solely for each
Recipient who remains employed as of the last day of the Performance Period. The
award of the Final Amount shall give the Recipient the right, upon vesting, to
an equal number of shares of $0.625 par value common stock of the Company
(“Stock”).

2. Vesting and Payment of Stock. Subject to the provisions of Section 3, the
Payout Amounts shall be payable in increments strictly in accordance with the
following schedule:

(a) The entitlement to receive the number of shares of Stock pursuant to the
RSUs comprising the Final Amount shall vest fifty percent (50%) and become
transferable as of the first day following the close of the Performance Period,
provided that the Recipient remains employed as an Eligible Person on such date.
Such Stock, subject to applicable withholding, shall be transferred by the
Company to the Recipient within thirty (30) days of the vesting date and not
later than March 15 of the year following the year in which the RSUs vest.

(b) The entitlement to receive the remaining fifty percent (50%) of the shares
of Stock pursuant to the RSUs comprising the Final Amount shall vest and become
transferable as of the first anniversary of the first day following the close of
the Performance Period, provided that the Recipient remains employed as an
Eligible Person on such applicable vesting date. Such Stock, subject to
applicable withholding, shall be transferred by the Company to the Recipient
within thirty (30) days of the respective vesting date and not later than
March 15 of the year following the year in which the RSUs vest.

 

12



--------------------------------------------------------------------------------

3. Termination of Employment, Death, or Disability on or prior to the end of the
Performance Period. Except as set forth below, a cessation of employment with
the Company prior to the end of the Performance Period will result in the Target
Amount being forfeited for all purposes.

(a) If the Recipient dies while employed by the Company, or on the date the
Recipient becomes Disabled (as defined in this Agreement), during the
Performance Period, the Recipient shall immediately receive an amount equal to
the Target Amount of RSUs and shall become 100% vested in such Target Amount.
Payment shall occur as soon as administratively convenient following the date
the Recipient dies or becomes Disabled, but in no event shall the payment occur
later than March 15 of the calendar year immediately following the calendar year
in which the Recipient died or became Disabled. If the Recipient dies before
receiving payment, the payment shall be made to the Recipient’s designated
beneficiary, legal representatives, heirs, or legatees, as applicable. Each
Recipient may designate a beneficiary on a form approved by the Committee.

4. Termination of Employment, Retirement, Death or Disability after the end of
the Performance Period. Except as set forth below, each Conditional Grant shall
be subject to the condition that the Recipient has remained an Eligible Person
from the award of the Conditional Grant of RSUs until the applicable vesting
date as follows:

(a) If the Recipient voluntarily leaves the employment of the Company (other
than for reason of Retirement), or if the employment of the Recipient is
terminated by the Company for any reason or no reason, any Final Amounts not
previously vested shall thereafter be void and forfeited for all purposes.

(b) A Recipient shall become 100% fully vested in all Final Amounts on the date
the Recipient dies while employed by the Company (or while continuing to vest
pursuant to section 4(c) below), or on the date the Recipient becomes Disabled
(as defined for purposes of this Agreement) while employed by the Company.
Payment shall occur as soon as administratively convenient following the date
the Recipient dies or becomes Disabled, but in no event shall the payment occur
later than March 15 of the calendar year immediately following the calendar year
in which the Recipient died or became Disabled. If the Recipient dies before
receiving payment, the payment shall be made to the Recipient’s designated
beneficiary, legal representatives, heirs, or legatees, as applicable. Each
Recipient may designate a beneficiary on a form approved by the Committee.

(c) If the Recipient leaves the employment of the Company by reason of
Retirement, any Final Amounts not previously vested may continue to vest
following the Recipient’s termination of employment by reason of Retirement
after the end of the Performance Period as if the Recipient remained an Eligible
Person in the employ of the Company, provided that such Recipient shall be
entitled to continue vesting only if such Recipient satisfies the Retirement
Conditions set forth in section 6 below (except in the case of death).

 

13



--------------------------------------------------------------------------------

5. Change of Control.

(a) Pursuant to Section 12.1(d) of the Plan, the following provisions of this
section 5 of the Agreement shall supersede Sections 12.1(a), (b) and (c) of the
Plan. Without any further action by the Committee or the Board, in the event of
the Recipient’s Involuntary Termination or Voluntary Termination with Cause
which occurs (i) on or after a 409A Change of Control of the Company and
(ii) prior to the end of the Performance Period, the Recipient shall become 100%
fully vested upon the occurrence of his Involuntary Termination or Voluntary
Termination with Cause on or after the 409A Change of Control in the number of
RSUs determined by applying the multiple of 1.00 to the Target Amount. Subject
to section 13(d) of this Agreement, payment shall occur within thirty (30) days
of the later of (1) the date of the Involuntary Termination or Voluntary
Termination with Cause of the Recipient following the 409A Change of Control or
(2) the end of the Performance Period.

(b) In the event of a Recipient’s Involuntary Termination or Voluntary
Termination with Cause occurring on or after a 409A Change of Control of the
Company which occurs after the end of the Performance Period, the Recipient
shall become 100% fully vested in the Final Amount of RSUs as of the date of his
Involuntary Termination or Voluntary Termination with Cause. Subject to section
13(d) of this Agreement, payment shall occur within thirty (30) days of the date
of such Involuntary Termination or Voluntary Termination with Cause.

(c) In the event of a 409A Change of Control of the Company following the
Recipient’s termination of employment by reason of Retirement after the end of
the Performance Period while the Recipient is continuing to vest pursuant to
section 4(c), the Recipient shall become 100% fully vested in the unvested Final
Amount of RSUs as of the date of the 409A Change of Control. Subject to section
13(d) of this Agreement, payment shall occur within thirty (30) days of the 409A
Change of Control.

6. Conditions to Post-Retirement Vesting. If the Recipient has attained age 65
and has completed at least 15 Years of Service and such Recipient terminates
employment with the Company and the Affiliates by reason of Retirement, it is
agreed by the Company and the Recipient that:

(a) subject to the provisions of this section 6(a) and sections 6(b) and 6(c),
such Recipient may continue to vest in the unvested Final Amount of RSUs
following the date of his or her termination by reason of Retirement as if the
Recipient continued in employment as an Eligible Person provided that the Grant
Date of the unvested RSUs is at least three (3) months prior to such termination
date and the Recipient has provided not less than three (3) months’ advance
written notice prior to such termination date to Apache Corporation’s Executive
Vice President, Human Resources, or his or her delegate, and to his or her
direct manager, regarding the Recipient’s intent to terminate employment for
reason of Retirement; provided, however, a Recipient who is at least age 65 and
has completed at least 15 Years of Service need not provide such three
(3) months’ advance written notice of his or her intent to terminate employment
by reason of Retirement if the Company elects to require such Recipient to, or
(as part of a reduction in force or otherwise in writing in exchange for a
written release) offers such Recipient the opportunity to, terminate employment
with the Company by reason of Retirement; and it is further agreed that

 

14



--------------------------------------------------------------------------------

(b) in consideration for the continued vesting treatment afforded to the
Recipient under section 6(a), Recipient shall, during the continuing Vesting
Period after Retirement (the “Continued Vesting Period”) refrain from becoming
employed by, or consulting with, or becoming substantially involved in the
business of, any business that competes with the Company or its Affiliate in the
business of exploration or production of oil or natural gas within the
geographic area in which the Recipient is working or has worked for the Company
or its Affiliate, and/or for which the Recipient is or was responsible, at the
time of termination of employment or the immediately preceding three-year period
(a “Competitive Business”); provided, that the Recipient may purchase and hold
for investment purposes less than five percent (5%) of the shares of any
Competitive Business whose shares are regularly traded on a national securities
exchange or inter-dealer quotation system, and provided further, that the
Recipient may provide services solely as a director to a Competitive Business
if, during the Continued Vesting Period, the Recipient is not involved directly
in the day-to-day management, supervision or operations of such Competitive
Business; and it is further agreed that

(c) in consideration for the continued vesting treatment afforded to the
Recipient under section 6(a), Recipient shall, during the Continued Vesting
Period, refrain from making, or causing or assisting any other person to make,
any oral or written communication to any third party about the Company, any
Affiliate and/or any of the employees, officers or directors of the Company or
any Affiliate which impugns or attacks, or is otherwise critical of, the
reputation, business or character of such entity or person; or that discloses
private or confidential information about their business affairs; or that
constitutes an intrusion into their seclusion or private lives; or that gives
rise to unreasonable publicity about their private lives; or that places them in
a false light before the public; or that constitutes a misappropriation of their
name or likeness.

Notwithstanding the foregoing provisions of this section 6 of the Agreement, in
the event that the Recipient fails to satisfy any of the conditions set forth in
sections 6(a), (b) and (c) above, the Recipient shall not be entitled to vest in
any unvested Final Amount of RSUs after the date of Retirement and the unvested
Final Amount of RSUs subject to this Agreement shall be forfeited.

7. Prohibited Activity. In consideration for this Grant, the Recipient agrees
not to engage in any “Prohibited Activity” while employed by the Company or
within three years after the date of the Recipient’s termination of
employment. A “Prohibited Activity” will be deemed to have occurred, as
determined by the Committee in its sole and absolute discretion, if the
Recipient (i) divulges any non-public, confidential or proprietary information
of the Company, but excluding information that (a) becomes generally available
to the public other than as a result of the Recipient’s public use, disclosure,
or fault, or (b) becomes available to the Recipient on a non-confidential basis
after the Recipient’s employment termination date from a source other than the
Company prior to the public use or disclosure by the Recipient, provided that
such source is not bound by a confidentiality agreement or otherwise prohibited
from transmitting the information by contractual, legal or fiduciary obligation,
(ii) directly or indirectly, consults with or becomes affiliated with,
participate or engage in, or becomes employed by any business that is
competitive with the Company, wherever from time to time conducted throughout
the world, including situations where the Recipient solicits or participates in
or assists in any way in the solicitation or recruitment, directly or
indirectly, of any employees of the Company; or (iii) engages in publishing any
oral or written statements about the Company, and/or any of its

 

15



--------------------------------------------------------------------------------

directors, officers, or employees that are disparaging, slanderous, libelous, or
defamatory; or that disclose private or confidential information about their
business affairs; or that constitute an intrusion into their seclusion or
private lives; or that give rise to unreasonable publicity about their private
lives; or that place them in a false light before the public; or that constitute
a misappropriation of their name or likeness.

8. Payment and Tax Withholding. Upon receipt of any entitlement to Stock under
this Agreement and, if applicable, upon the Recipient’s attainment of
eligibility to terminate employment by reason of Retirement pursuant to section
4(c), the Recipient shall make appropriate arrangements with the Company to
provide for the amount of minimum tax withholding required by law, including
without limitation Sections 3102 and 3402 or any successor section(s) of the
Internal Revenue Code and applicable state and local income and other tax laws.
Upon receipt of entitlement to Stock under this Agreement, each payment of the
Payout Amount shall be made in shares of Stock, determined by the Committee,
such that the withheld number of shares shall be sufficient to cover the
withholding amount required by this Section (including any amount to cover
benefit tax charges arising thereon). The payment of a Payout Amount shall be
based on the Fair Market Value of the shares of Stock on the applicable date of
vesting to which such tax withholding relates. Where appropriate, shares shall
be withheld by the Company to satisfy applicable tax withholding requirements
rather than paid directly to the Recipient.

9. No Ownership Rights Prior to Issuance of Stock. Neither the Recipient nor any
other person shall become the beneficial owner of the Stock underlying the
Conditional Grant, nor have any rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to any such Stock, unless
and until and after such Stock has been actually issued to the recipient and
transferred on the books and records of the Company or its agent in accordance
with the terms of the Plan and this Agreement.

10. Non-Transferability of Stock. Stock issued pursuant to a Conditional Grant
shall not be transferable otherwise than by will or the laws of descent and
distribution, subject to the conditions and exceptions set forth in Section 14.2
of the Plan.

11. No Right to Continued Employment. Neither the RSUs or Stock issued pursuant
to a Conditional Grant nor any terms contained in this Agreement shall confer
upon the Recipient any express or implied right to be retained in the employment
or service of the Company for any period, nor restrict in any way the right of
the Company, which right is hereby expressly reserved, to terminate the
Recipient’s employment or service at any time for any reason or no reason. The
Recipient acknowledges and agrees that any right to receive RSUs or Stock
pursuant to a Conditional Grant is earned only by continuing as an employee of
the Company at the will of the Company, or satisfaction of any other applicable
terms and conditions contained in the Plan and this Agreement, and not through
the act of being hired, being granted the Conditional Grant, or acquiring RSUs
or Stock pursuant to the Conditional Grant hereunder.

12. The Plan. In consideration for this Conditional Grant, the Recipient agrees
to comply with the terms of the Plan and this Agreement. This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such regulations as may from time to
time be adopted by the Committee. Unless defined herein,

 

16



--------------------------------------------------------------------------------

capitalized terms are used herein as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet and the Plan document can be found on Fidelity’s website
(netbenefits.fidelity.com). A paper copy of the Plan and the prospectus shall be
provided to the recipient upon the Recipient’s written request to the Company at
2000 Post Oak Blvd., Suite 100, Houston, Texas 77056-4400, Attention: Corporate
Secretary.

13. Compliance with Laws and Regulations.

(a) The Conditional Grant and any obligation of the Company to deliver RSUs or
Stock hereunder shall be subject in all respects to (i) all applicable laws,
rules and regulations and (ii) any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Committee shall, in its discretion, determine to be necessary or applicable.
Moreover, the Company shall not deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement if doing so would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of Stock upon any
national securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Stock to the
Recipient or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

(b) It is intended that any Stock received in respect of the Conditional Grant
shall have been registered under the Securities Act of 1933 (“Securities Act”).
If the Recipient is an “affiliate” of the Company, as that term is defined in
Rule 144 under the Securities Act (“Rule 144”), the Recipient may not sell the
Stock received except in compliance with Rule 144. Certificates representing
Stock issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Stock as the Company
deems appropriate to comply with Federal and state securities laws.

(c) If, at any time, the Stock is not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Stock, the Recipient shall execute, prior to the delivery of any
Stock to the Recipient by the Company pursuant to this Agreement, an agreement
(in such form as the Company may specify) in which the Recipient represents and
warrants that the Recipient is purchasing or acquiring the Stock acquired under
this Agreement for the Recipient’s own account, for investment only and not with
a view to the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Stock shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Stock being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Recipient shall, prior to any offer for sale of such
Stock, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

 

17



--------------------------------------------------------------------------------

(d) This Conditional Grant is intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and the rules and
regulations issued thereunder and shall be administered accordingly.
Notwithstanding anything in this Agreement to the contrary, if the RSUs
constitute “deferred compensation” under Section 409A of the Code and any RSUs
become payable pursuant to the Recipient’s termination of employment, settlement
of the RSUs shall be delayed for a period of six months after the Recipient’s
termination of employment if the Recipient is a “specified employee” as defined
under Code Section 409A(a)(2)(B)(i) and if required pursuant to Section 409A of
the Code. If settlement of the RSUs is delayed, the RSUs shall be settled on the
first day of the first calendar month following the end of the six-month delay
period. If the Recipient dies during the six-month delay, the RSUs shall be
settled and paid to the Recipient’s designated beneficiary, legal
representatives, heirs or legatees, as applicable, as soon as practicable after
the date of death. Notwithstanding any provision to the contrary herein,
payments made with respect to this Conditional Grant may only be made in a
manner and upon an event permitted by Section 409A of the Code, and all payments
to be made upon a termination of employment hereunder may only be made upon a
“separation from service,” as such term is defined in Section 10.1 of the Plan.
This Agreement may be amended without the consent of the Recipient in any
respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with Section 409A of the Code.

14. Notices. All notices by the Recipient or the Recipient’s assignees shall be
addressed to the Administrative Agent, Fidelity, through the Recipient’s account
at netbenefits.fidelity.com, or such other address as the Company may from time
to time specify. All notices to the Recipient shall be addressed to the
Recipient at the Recipient’s address in the Company’s records.

15. Other Plans. The Recipient acknowledges that any income derived from the
Conditional Grant shall not affect the Recipient’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.

16. Terms of Employment. The Plan is a discretionary plan. The Recipient hereby
acknowledges that neither the plan nor this Agreement forms part of his terms of
employment and nothing in the Plan may be construed as imposing on the Company
or any Affiliate a contractual obligation to offer participation in the Plan to
any employee of the Company or any Affiliate. The Company or any Affiliate is
under no obligation to grant further Stock to any Recipient under the Plan. The
Recipient hereby acknowledges that if he ceases to be an employee of the Company
or any Affiliate for any reason or no reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum.

17. Data Protection. By accepting this Agreement (whether by electronic means or
otherwise), the Recipient hereby consents to the holding and processing of
personal data provided by him to the Company for all purposes necessary for the
operation of the Plan. These include, but are not limited to:

(a) administering and maintaining Recipient records;

(b) providing information to any registrars, brokers or third party
administrators of the Plan; and

 

18



--------------------------------------------------------------------------------

(c) providing information to future purchasers of the Company or the business in
which the Recipient works.

18. Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances, to the fullest extent permitted by law.

*****

 

19